Order entered October 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00615-CR

                 EX PARTE JAMES MICHAEL DRAUCKER

                On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                    Trial Court Cause No. WR-1-22-0006

                                     ORDER

      Before the Court is appellant’s August 26, 2022 pro se motion requesting

relief from confinement. Appellant is represented by counsel, and he is not entitled

to hybrid representation. See Ex parte Bohannan, 350 S.W.3d 166, 166 n.1 (Tex.

Crim. App. 2011). Accordingly, appellant’s pro se motion is DENIED without

prejudice.


                                             /s/   DAVID J. SCHENCK
                                                   JUSTICE